DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [US 2016/0380033].
Regarding claim 1, Lee discloses a foldable display device (20, figures 1-6), comprising:
a flexible display module (20, figures 1-6) including a first substantially non-bendable portion (a left portion, figure 5), a second substantially non-bendable portion (a right portion, figure 5), and a bendable portion (a middle portion, figure 5) between the first non-bendable portion and the second non-bendable portion (see attached figure 5);
a support member (15, figures 4-5) disposed on the flexible display module, the support member including a hinge portion (H, figures 1 and 4), a first portion (a bottom left portion, figure 5) connected to the hinge portion and supporting the first non-bendable portion and a second portion (a bottom right portion, figure 5) connected to the hinge portion and supporting the second non-bendable portion to permit the first and second portions to rotate about the hinge portion (figures 1 and 4), wherein the first portion and 
a protective layer (16, figures 5-6) attached to the first portion and the second portion to cover the predetermined interval and the bendable portion disposed between the first portion and the second portion, the protective layer including a stretchable material having a mesh structure (ultra-elastic sheet 16, figures 5-6, paragraph 0040).
Regarding claim 7, Lee discloses wherein the predetermined interval comprises a gap (figure 5). 


    PNG
    media_image1.png
    523
    478
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 2, Lee discloses the claimed invention except for wherein the protective layer comprises a film formed of at least one of nylon and polyurethane (PU).
	It would have been to one of ordinary skill in the art at the time the invention was made to use at least one of nylon and polyurethane (PU) to make the protective layer in the foldable display of Lee, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   In re Leshin, 227 F. 2d 197, 125 USPQ 416 (CCPA 1960).  The modification would provide more flexibility of the hinge portion of the foldable display. 
Regarding claim 16, Lee discloses wherein the protective layer has a first end and a second end attached to the first portion and the second portion, respectively (figures 5-6).
	Lee disclose the claimed invention except for wherein a distance between the first end and the second end of the protective layer is at least four times a radius of curvature of the bendable portion when the flexible display module is bent.
	
In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
Claims 5 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The allowance of claims 5 and 17 remain as indicated in the previous office action mailed on 10/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-4, 6, 8-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The claim 6 discloses the combination features of “the support member comprises a folding unit, the first portion comprises a first support portion, and the second portion comprises a second support portion; the first support portion includes a first cover disposed on the first non-bendable portion and a first support plate disposed between the first non-bendable portion and the first cover; and wherein the second support portion includes a second cover disposed on the second non-bendable portion and a second support plate disposed between the second non-bendable portion and the second cover.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 8-15 depend on the allowed claim 6.
The claim 18 discloses the combination features of “a protective member disposed between the flexible display module and the support member, the protective member including a base layer and a cushion layer disposed on the base layer and having a porous structure.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 19 depends on the allowed claim 18.
.  
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Examiner, 2841/2800                                                                                                                                                                                                        02/17/2022